Citation Nr: 9930858	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
non-functioning interior cruciate ligament and loss of 
meniscus of the right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
degenerative joint disease, right knee, with limitation of 
motion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had unverified active military service from 
February 1982 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  When this matter was initially before the 
Board in January 1997, it was remanded to schedule the 
veteran for a Travel Board hearing; that hearing was held 
before the undersigned Board Member at the RO in June 1997.

In a November 1997 decision, the Board denied a claim for 
restoration of a reduction in rating for the veteran's 
residuals of a non-functioning interior cruciate ligament and 
loss of meniscus of the right knee (then characterized as 
with degenerative arthritis) (right knee instability) from 30 
percent to 20 percent; that matter is no longer before the 
Board.  However, the issue of an increased rating for that 
disability was remanded for further development and 
adjudication.  When this matter was before the Board in 
December 1998, it was again remanded for additional 
development and adjudication, which has been accomplished.

In an April 1999 rating action, the RO assigned a separate 10 
percent evaluation, effective June 1, 1994, for the veteran's 
traumatic degenerative joint disease, right knee, with 
limitation of motion (right knee arthritis).  However, 
inasmuch as a higher evaluation is potentially available, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the veteran's claim for an increased rating 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Finally, as the denial of the claim for an increased rating 
for his right knee instability has been continued, the case 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's right knee instability is manifested by 
mild ligamentous instability, a positive Lachman's test, 
crepitus, pain, stiffness, effusion, "a sensation of 
instability," as well as subjective complaints of recurrent 
locking, popping and "excruciating" pain; however, there is 
no varus or valgus instability, and muscle strength is 
normal.

3.  The veteran's traumatic degenerative joint disease of the 
right knee is manifested by no more than slight limitation of 
motion of the knee due to pain.

4.  Even when pain is considered, the veteran's traumatic 
degenerative joint disease of the right knee is not shown to 
result in functional loss consistent with or comparable to 
motion of the right leg limited to 30 degrees on flexion or 
to 15 degrees on extension, or to otherwise result in 
functional loss warranting assignment of a higher evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5260-5262 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased rating for his right knee 
instability and arthritis are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Background

In a February 1992 rating decision, the RO granted service 
connection for right knee disability and assigned 30 percent 
evaluation under Diagnostic Code 5257 (for instability), 
effective August 13, 1991.  In an October 1993 rating action, 
the RO proposed reducing the evaluation of the veteran's 
service-connected right knee instability to 20 percent based 
on the findings contained in a September 1993 VA examination 
report.  After complying with the pertinent procedural 
regulations, the reduction was implemented by a March 1994 
rating action, effective June 1, 1994.  As noted in the 
introduction, in November 1997, the Board concluded that the 
reduction in the evaluation of the veteran's right knee 
instability from 30 percent to 20 percent disabling under 
Diagnostic Code 5257 was proper.  That determination, as was 
the RO's, was based on objective clinical findings contained 
in the September 1993 VA examination report.  As such, in 
this decision, the Board will consider the pertinent evidence 
dated subsequent to that time; in November 1997, the Board 
remanded the increased rating aspect of the claim.

In March 1994, the veteran was afforded a VA orthopedic 
examination.  During the examination, the veteran provided a 
history of having sustained a right knee injury while in 
service, and stated that the disability was currently 
productive of pain, locking and instability.  The examiner 
noted that the veteran had undergone right knee surgery 
during and since service.  In addition, the examination 
revealed that the veteran had well-healed scars around the 
medial aspect of the right knee.  The physician further 
reported that the veteran had symmetrical muscle mass 
bilaterally, with no visible or palpable atrophy.  There was 
evidence of some anterior laxity of approximately one cm., 
which was slightly greater than the left side.  X-rays were 
not taken, and the examiner diagnosed the veteran as having 
internal derangement of the right knee with history of pre-
existing trauma to the right knee.

During the course of this appeal, the veteran testified at 
two personal hearings.  During his July 1994 hearing before a 
local hearing officer at the RO, the veteran stated that his 
right knee disability had worsened since his discharge from 
active duty.  He reported that, despite continuing to treat 
the disability with 800 mg. doses of Motrin, it was 
manifested by arthritis, popping, locking and limitation of 
motion due to pain.  In addition, he said that he was unable 
to sit for prolonged periods of time, and that, overall, the 
disability was productive of significant industrial 
impairment.  The veteran further testified that he was forced 
to quit several jobs because of right knee pain, although he 
acknowledged that he had never been rendered unemployed as a 
result of the disability.  

The veteran was again afforded a formal VA examination in 
August 1994.  During the examination, the veteran reiterated 
that he had suffered from a chronic right knee disability 
since service.  He reported that the disability was 
productive of "excruciating pain all the time."  The 
veteran also complained of suffering from occasional swelling 
and a sensation akin to "having gravel in the joint."  In 
addition, he stated that, especially in the morning and on 
motion, his right knee was weak and was likely to "give 
way."  As a result, the veteran reported that he "holds on 
to furniture" as he walks.  He also indicated that the 
disability was productive of pain, which radiated up the 
posterior aspect of the thigh to his buttock.  The veteran 
further complained that the disability was manifested by 
numbness in his legs, and especially in the lateral aspect of 
his knee.

The examination revealed no evidence of warmth, redness or 
swelling, although a "slight" amount of crepitation was 
noted.  In addition, the physician reported that there was no 
deformity in the joint.  The examination disclosed that the 
joint was stable, with no laxity in the anterior, posterior 
or medial lateral movements.  The examiner further stated 
that no joint effusion was "appreciated."  Range of motion 
studies showed that he had within five degrees of full 
extension and right knee flexion to 104 degrees.  In this 
regard, the physician reported that there was "no grimacing 
or undue pain behavior during the course of the examination 
nor is there significant facial expression when stating he 
has excruciating pain."  X-rays showed the presence of small 
osteophytes projecting from the medial aspect of the femur 
and proximal tibia as well as minimal joint effusion.  The 
diagnosis was status post-traumatic injury of the right knee 
with mild arthritis due to cartilage injury.  

In June 1997, the veteran testified at a hearing held before 
the undersigned Board Member.  During the hearing, the 
veteran reported that, despite seeking treatment for his 
right knee at the VA Medical Center in Chillicothe, Ohio, and 
taking 800 mg. doses of Motrin, he continued to suffer from 
chronic, recurrent "excruciating" right knee pain.  He 
testified that the disability was also productive of 
swelling, arthritis, "grinding," recurrent locking and 
dislocations, and lateral instability.  The veteran also 
reported that he was unable to squat or run, and that he was 
not able to stand or sit for prolonged periods of time.  In 
addition, he stated that, because of the disability, he was 
apprehensive about placing weight on his right leg and that 
he was "guarded" in his right knee movements.  He further 
testified that he could walk only approximately two blocks at 
a time.  Finally, he said that, because of the disability, he 
was precluded from certain times of employment, that he had 
been forced to miss six days of work in the previous six 
months; however, he reported that he had never been fired 
from a job as a result of his right knee problems.

When this case was before the Board in November 1997, it was 
remanded for the following reasons: (1) to associate recent 
outpatient treatment records with the claims folder; (2) to 
have the veteran undergo a contemporaneous VA examination; 
and (3) for the RO to consider the applicability of 38 C.F.R. 
§ 4.40 and 4.45 as well VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 
63604 (Jul. 1997).  With regard to the examination, the Board 
specifically instructed that the physician was to indicate 
whether pain on motion or weakness was shown on examination 
and provide an opinion in which he assessed whether, and to 
what extent, the veteran experienced functional loss (i.e., 
limitation of motion and/or instability) of the right knee 
during flare-ups of pain and/or weakness.

Consistent with the Board's instructions, in December 1997, 
the RO requested any outstanding records of the veteran's 
outpatient care at the Chillicothe, Ohio, VA Medical Center, 
dated since September 1, 1994.  In response, the facility 
provided the RO with outpatient treatment records dated from 
February 1996 to August 1997.  A review of these records 
shows that they are silent for any complaints or treatment of 
right knee problems.

In further compliance with the Board's remand instructions, 
in March 1998 the veteran was afforded a VA orthopedic 
examination.  During the examination, the veteran reiterated 
a history of having right knee problems.  He also reported 
that he had been employed as an automobile mechanic since his 
discharge from active duty.  The veteran further stated that 
he was not receiving any active medical care for his knee 
problems, and specifically indicated that he was not going to 
the Chillicothe, Ohio, VA Outpatient Treatment Clinic.

The examination disclosed that the veteran had moderate 
effusion in his right knee.  The examiner reported that he 
had right knee extension to five degrees and flexion to 140 
degrees, which he characterized as "good."  The examination 
also revealed that his ligaments were normal and that there 
was "no pain to patellar pressure."  X-rays showed mild to 
moderate degenerative joint disease.  In addition, the 
physician commented that his review of the veteran's claims 
folder disclosed that the veteran had a non-functioning 
anterior cruciate ligament; a positive Lachman sign was also 
noted.  The diagnosis was chronic right knee inflammatory 
effusion with mild to moderate degenerative joint disease.

Thereafter, in a June 1998 supplemental report, that same 
examiner reported X-rays showed that the veteran had mild to 
moderate degenerative joint disease.  He further stated that 
the examination disclosed that the veteran had no ligamentous 
instability; rather, the physician indicated that the veteran 
had a "sensation of instability" that was related to his 
degenerative joint disease.  In addition, he opined that the 
veteran would experience some functional loss during flare-
ups.  However, the examiner did not comment on the extent to 
which the veteran experienced functional loss (i.e., the 
degrees of additional limitation of motion and/or the 
severity of instability) during flare-ups of pain and/or 
weakness.  

Noting that these findings were particularly significant in 
this case in light of the veteran's complaints of suffering 
from "excruciating" pain, in December 1998, the Board 
concluded that, because the examiner did not fully respond to 
the Board's inquiry, or indicate that he was unable to do so 
with any degree of medical certainty, a third remand, for 
compliance of those directives, was mandated by the decision 
of the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) (Court) 
in Stegall v. West, 11 Vet. App. 268, 271 (1998).

In compliance with the Board's remand instructions, in 
January 1999 the veteran was afforded a VA orthopedic 
examination by the same physician who had conducted the March 
1998 examination, and who had prepared the corresponding 
examination report and June 1998 addendum.  The examiner 
noted a history of the disability consistent with that 
discussed above.  In addition, he reported the veteran was 
coping reasonably well and that he was working regularly.  
The physician added that the veteran continued to suffer from 
intermittent and variable right knee pain and stiffness, but 
that he did not use an ambulatory aid and was not receiving 
active formal medical care.  He indicated, however, the 
veteran was taking 800 mg. doses of Motrin to treat his 
"chronic discomfort."

The examination revealed that the veteran had normal gait and 
that there was no right knee effusion.  His range of motion 
was "mildly" decreased in his right knee, with five degrees 
of extension and 140 degrees of flexion.  The ligament 
examination showed mild laxity of the medial collateral and 
anterior cruciate ligaments.  X-rays disclosed that he had 
degenerative joint disease in his right knee, which the 
examiner attributed to a preservice injury that was 
"substantially aggravated" by service.  In addition, with 
regard to the Board's inquiry regarding the extent of 
functional loss due to flare-ups of pain and/or weakness, the 
physician essentially responded that he unable to provide the 
requested information with any degree of medical certainty 
because doing so would require examining the veteran on 
multiple occasions, and particularly after a recent flare-up.  
The examiner further commented that the physical findings 
showed some minor limitation of motion that was similar to 
that found at the March 1998 examination.  In sum, he 
reported that the veteran's overall right knee disability was 
productive of significant evidence of objective impairment 
manifested by degenerative joint disease at his right knee.  
In addition, he noted that the examination revealed that he 
had no effusion, which was an improvement over his last 
examination.

Thereafter, in an April 1999 rating action, the RO determined 
that a separate 10 percent evaluation for the veteran's 
degenerative arthritis of the right knee was warranted.  In 
doing so, the RO explained that, although the limitation of 
motion, on either flexion or extension was not to a 
compensable level, in light of the 38 C.F.R. § 4.40 and 4.45, 
as well as VAOPGCPREC 23-97 and VAOPGCPREC 9-98, such was 
appropriate.

Finally, in numerous statements received during the course of 
this appeal, the veteran essentially reiterated the 
contentions that he had advanced at his two personal 
hearings, and argued that a higher rating was warranted for 
his right knee disability due to pain, arthritis, swelling, 
stiffness, instability and the corresponding functional 
impairment.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. at 204-7.

A.  Right knee instability

As noted above, the veteran's right knee disability is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that diagnostic code, 
moderate disability warrants a 20 percent evaluation, whereas 
severe disability warrants a 30 percent evaluation.  

Applying the rating criteria cited above to the evidence of 
record, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 20 percent for the veteran's service-connected right 
knee instability under Diagnostic Code 5257.  The March 1994 
and January 1999 VA examination reports show that the 
veteran's right knee instability is manifested by medial 
collateral and anterior cruciate ligament laxity; however, 
the August 1994 and March 1998 examination reports indicate 
no such pathology.  Indeed, although the veteran has 
consistently maintained that he had recurrent instability, in 
the June 1998 addendum to the March 1998 report, the 
physician indicated that the veteran instead suffered from 
"a sensation of instability" rather than ligamentous 
instability.  In addition, the pertinent medical evidence 
reflects that the disability is also manifested by a positive 
Lachman's test and recurrent effusion.  The evidence is also 
negative for any valgus or varus instability, and his muscle 
strength is normal.  Further, although the veteran argues 
that he suffers on a daily basis from "excruciating" pain, 
the Board observes that, in the March 1994 VA examination 
report, the physician reported that there was "no grimacing 
or undue pain behavior during the course of the examination 
nor is there significant facial expression when stating he 
has excruciating pain."  Moreover, although the evidence 
shows that the veteran regularly receives Motrin from the 
outpatient clinic at the Chillicothe, Ohio, VA Medical 
Center, during the March 1998 and January 1999 VA 
examinations, the veteran indicated that he was not receiving 
any formal medical treatment for the disability.  In this 
regard, the Board reiterates that a review of the most recent 
VA outpatient treatment records, dated from February 1996 to 
August 1997, revealed that they were negative for any 
complaints or treatment for right knee problems.  The Board 
finds these facts, along with the above-referenced medical 
findings, are consistent with no more than moderate overall 
right knee impairment.  Accordingly, the Board finds that no 
more than the currently assigned 20 percent evaluation is 
warranted under Diagnostic Code 5257.

Alternately, the Board has considered the applicability of 
other diagnostic codes to determine whether a higher 
evaluation is assignable.  Right knee ligamentous laxity 
could be rated under Diagnostic Code 5258, by analogy to 
dislocated knee cartilage with recurring locking, pain, and 
effusion.  See 38 C.F.R. § 4.20.  However, even if so rated, 
a higher rating would not result, as 20 percent is the 
maximum rating offered under that code.  No other diagnostic 
code is potentially applicability to this disability.  

For the reasons noted above, the Board finds that there is no 
basis for assignment of a schedular evaluation in excess of 
20 percent for right knee instability.


B.  Traumatic degenerative arthritis of the right knee

The veteran currently has a 10 percent evaluation under 38 
C.F. R. § 4,71a, Diagnostic Code 5010 for traumatic 
degenerative arthritis of the right knee with limitation of 
motion.

Pursuant to Diagnostic Code 5010 (which, in turn, refers to 
the criteria under Diagnostic Code 5003), traumatic 
arthritis, when established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Codes 5260 and 5261).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5260, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

On VA examination in August 1994, range of motion studies 
showed that the veteran had within five degrees of full 
extension and flexion to 104 degrees.  Moreover, the Board 
reiterates that the physician reported that there was no 
grimacing or "undue pain behavior" during the course of the 
examination nor is there "significant" facial expression, 
notwithstanding that the veteran indicated that he had 
"excruciating" pain.  In addition, the March 1998 and 
January 1999 examination reports each reflect that the 
veteran had extension to 5 degrees and flexion to 140 
degrees; the March 1994 examination report does not contain 
range of motion findings.  The Board acknowledges the above 
examination reports all reflect that pain was clinically 
demonstrated, which is consistent with his long-term use of 
Motrin.  However, comparing these findings to "standard" 
knee flexion to 140 degrees, see 38 C.F.R. § 4.71, Plate II, 
the evidence indicates that, overall, no more than slightly 
limited motion due to pain is exhibited.  Even considering 
that the veteran's experiences some functional loss due to 
pain, the criteria for a compensable under either Diagnostic 
Code 5260 or 5261 clearly are not met.  Given the objective 
findings, there simply is not showing of disabling pain to 
such an extent as to indicate disability comparable to either 
flexion limited to 45 degrees or extension limited to 10 
degrees, the levels of disability warranting assigned of the 
minimum compensable evaluation under Diagnostic Codes 5260 
and 5261, respectively.  The Board acknowledges, however, 
that as some pain and resulting limited motion is shown, a 10 
percent evaluation under Diagnostic Code 5010 is appropriate.  
Assignment of such an evaluation is fully consistent with the 
intent of the rating schedule to recognize painful motion as 
warranting at least the minimum evaluation for the joint.  
See 38 C.F.R. § 4.59.  See also 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 205-7; VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.
In addition to the diagnostic codes pertaining to limitation 
of motion, the Board also has considered the applicability of 
other potentially applicable diagnostic providing for 
assignment of a higher evaluation.  However, in the absence 
of clinical evidence of or of disability comparable to right 
knee ankylosis or impairment of fibula or tibia, evaluation 
under Diagnostic Codes 5256 or 5262, the only diagnostic 
codes (apart from Diagnostic Code 5257) providing for 
assignment of an evaluation in excess of 10 percent, is not 
warranted.  
For the reasons noted above, the Board finds that there is no 
basis for assignment of a schedular evaluation in excess of 
10 percent for right knee arthritis.  


C.  Conclusion

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate either of the 
veteran's right knee disabilities, so as to warrant 
assignment of higher evaluations on an extra-schedular basis.  
In this regard, the Board notes that there is no showing that 
either disability under consideration has resulted in marked 
interference with employment.  The Board acknowledges the 
veteran's statements and testimony that, during periods of 
flare-up, he is forced to take sick leave, and that at one 
point, he was forced to be absent from work for six days in 
the preceding six months.  However, even accepting such 
assertions as true, the Board would point out that 
substantial interference with employment is contemplated in 
the current 20 and 10 percent evaluations; the degree of 
interference with employment alleged by the veteran does not 
reflect interference with the assigned evaluation beyond that 
contemplated in the assigned evaluations.  In addition, there 
is no showing that either of the right knee disabilities has 
necessitated frequent periods of hospitalization, or that the 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).










ORDER

An increased rating for right knee instability is denied.

An increased rating for right knee arthritis is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

